The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Species I (Claims 1-13) for prosecution without traverse, dated October 04, 2022, is acknowledged.  Claims 14-20 have been withdrawn from further consideration.
Specification
2.	The specification is objected to because of a minor informality:
Replace paragraph [0001] above BACKGROUND with the following paragraph:
-- [0001] 	This application is a continuation of, and claims the benefit of priority to U.S. Patent Application No. 16/440,609, filed on June 13, 2019, now U.S. Patent No. 11,063,131 issued July 13, 2021, and titled “FERROELECTRIC OR ANTI-FERROELECTRIC TRENCH CAPACITOR WITH SPACERS FOR SIDEWALL STRAIN ENGINEERING,” which is incorporated by reference in entirety.
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-13 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 6,483,167 to Nabatame et al (hereinafter Nabatame). 
In re claim 1, Nabatame discloses a memory comprising: 
- a ferroelectric material 18 between two electrodes 17, 19 [Figs. 1, 3];
- a material 16 adjacent to one of the electrodes 17, wherein the material comprises TiSiN [col. 4, ln.52];
- a first barrier structure (col. 1, ln.3: describes a capacitor where a TiN barrier, a TiSiN glue layer, a Pt bottom electrode and a BST dielectric are sequentially laid) adjacent to the first structure 16; and
- a second barrier structure adjacent to the first structure 16. 
Nabatame is silent about the material to provide tensile stress to the ferroelectric material.
The limitation of “to provide tensile stress to ferroelectric material” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Nabatame does not suggest the first and second barrier structures comprising Ta and N.
It would have been obvious to a person having skills in the art to have modified the barrier structures of Nabatame by utilizing Ta and N.  Since this is merely an alternative structure material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Since Nabatame discloses the memory formed of DRAM, Nabatame inherently teaches or suggests such memory coupled to a processor circuitry to execute one or more system instructions.
In re claim 2, Nabatame suggests the two electrodes 17, 19 comprising Ru [col. 4, ln.34], but not Cu, Al, graphene, carbon nanotube, Au, Co, or Ti.
It would have been obvious to a person having skills in the art to have modified the electrodes of Nabatame by utilizing “Cu, Al, graphene, carbon nanotube, Au, Co, or Ti.”  Since this is merely an alternative electrodes’ material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 3, Nabatame discloses the material 16 comprising TiSiN [col. 1, ln.45], but not an oxide of Al, Ti, Hf, Si, Ir, or N.
It would have been obvious to a person having skills in the art to have modified the material of Nabatame by utilizing “oxide of Al, Ti, Hf, Si, Ir, or N.”  Since this is merely an alternative material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 4, Nabatame is silent about the material 16 having a thickness in a range of 5 to 100Å.
It would have been obvious to a person having skills in the art to have modified the material of Nabatame by utilizing the claimed “thickness in a range of 5 to 100Å.” Since this is merely a material thickness that may be desired for a given application, it has been held that modifying the material layer of a capacitor system art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 5, Nabatame discloses the ferroelectric material 18 including BST [col. 4, ln.35], but not oxides of one or more of Hf or Zr.
It would have been obvious to a person having skills in the art to have modified the ferroelectric material of Nabatame by utilizing “oxides of one or more of Hf or Zr”  Since this is merely an alternative ferroelectric material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 6, Nabatame is silent about the ferroelectric material 18 having polar orthorhombic phase.  
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “ferroelectric material having polar orthorhombic phase” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.  In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 7, Nabatame is silent about ferroelectric material 18 having thickness in range of 2 to 30 nm.
It would have been obvious to a person having skills in the art to have modified the ferroelectric material of Nabatame by utilizing the claimed “thickness in a range of 2 to 30nm.” Since this is merely a material thickness that may be desired for a given application, it has been held that modifying the ferroelectric material of a capacitor system art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Nabatame discloses the ferroelectric material 18 including BST [col. 4, ln.35], but not a super lattice of first and second materials, wherein the first material includes one of PbTiO3 (PTO), SrZrQ3, or FeQ3, and wherein the second material includes one of SrTiO3 (STO), BaZrO3, or YTiO3.
It would have been obvious to a person having skills in the art to have modified the ferroelectric material of Nabatame by utilizing “super lattice of first and second materials, wherein the first material includes one of PbTiO3 (PTO), SrZrQ3, …includes one of SrTiO3 (STO), BaZrO3, or YTiO3” Since this is merely an alternative ferroelectric material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. MPEP 2144.06 & In re Leshin, 125 SUPQ 416.
In re claim 9, Nabatame discloses a memory comprising: 
- an anti-ferroelectric material 18 between two electrodes 17, 19 [Figs. 1, 3];
- a material 16 adjacent to one of the electrodes 17, wherein the material comprises TiSiN [col. 4, ln.52];
- a first barrier structure (col. 1, ln.3: describes a capacitor where a TiN barrier, a TiSiN glue layer, a Pt bottom electrode and a BST dielectric are sequentially laid) adjacent to the first structure 16; and
- a second barrier structure adjacent to the first structure 16. 
Nabatame is silent about the material to provide tensile stress to the ferroelectric material.
The limitation of “provide tensile stress to anti-ferroelectric material” is drawn to an intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Nabatame does not suggest the first and second barrier structures comprising Ta and N.
It would have been obvious to a person having skills in the art to have modified the barrier structures of Nabatame by utilizing Ta and N.  Since this is merely an alternative structure material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Since Nabatame discloses the memory formed of DRAM, Nabatame inherently teaches or suggests such memory coupled to a processor circuitry to execute one or more system instructions.
In re claim 10, Nabatame suggests the two electrodes 17, 19 comprising Ru [col. 4, ln.34], but not Cu, Al, graphene, carbon nanotube, Au, Co, or Ti.
It would have been obvious to a person having skills in the art to have modified the electrodes of Nabatame by utilizing “Cu, Al, graphene, carbon nanotube, Au, Co, or Ti.”  Since this is merely an alternative electrodes’ material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 11, Nabatame discloses the material 16 comprising TiSiN [col. 1, ln.45], but not an oxide of Al, Ti, Hf, Si, Ir, or N.
It would have been obvious to a person having skills in the art to have modified the material of Nabatame by utilizing “oxide of Al, Ti, Hf, Si, Ir, or N.”  Since this is merely an alternative material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 12, Nabatame is silent about the material 16 having a thickness in a range of 5 to 100Å.
It would have been obvious to a person having skills in the art to have modified the material of Nabatame by utilizing the claimed “thickness in a range of 5 to 100Å.” Since this is merely a material thickness that may be desired for a given application, it has been held that modifying the material layer of a capacitor system art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Nabatame is silent about the anti-ferroelectric material 18 having tetragonal phase.  
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “anti-ferroelectric material having tetragonal phase” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.  In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).

    PNG
    media_image1.png
    362
    416
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    199
    344
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    281
    678
    media_image3.png
    Greyscale

Application(Fig4) vs Nabatame (US Pat. 6,483,167)Fig.3 &Nagano (US Publ. 2007/0235787)Fig.3A 

5.	Claims 1-13 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 2007/0235787 to Nagano et al (hereinafter Nagano).
In re claim 1, Nagano discloses a memory comprising: 
- a ferroelectric material 8 between two electrodes 7, 9 [Figs. 1, 3-7 & ¶0036-0037];
- a material 11 adjacent to one of the electrodes 9, wherein the material to provide tensile stress to the ferroelectric material [¶0038], and wherein the material comprises metal, semimetal, or oxide;
- a first barrier structure 21 adjacent to the first structure (i.e., capacitor element 10, in Fig. 5), and
- a second barrier structure (i.e., barrier film 22, in ¶0056) adjacent to the first structure 10. 
Nagano does not suggest the first and second barrier structures comprising Ta and N.
It would have been obvious to a person having skills in the art to have modified the barrier structures of Nagano by utilizing Ta and N.  Since this is merely an alternative structure material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Since Nagano discloses the memory formed of DRAM, Nagano inherently teaches or suggests such memory coupled to a processor circuitry to execute one or more system instructions.
In re claim 2, Nagano suggests the two electrodes 7, 9 comprising “metal or its oxide, such as platinum, iridium, iridium dioxide, ruthenium, or ruthenium dioxide” [¶0035, 0037], but not Cu, Al, graphene, carbon nanotube, Au, Co, or Ti.
It would have been obvious to a person having skills in the art to have modified the electrodes of Nagano by utilizing “Cu, Al, graphene, carbon nanotube, Au, Co, or Ti.”  Since this is merely an alternative electrodes’ material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 3, Nagano discloses the material 11 including an oxide of Al, Ti, Hf, Si, Ir, or N (¶0038: titanium nitride, titanium aluminum nitride, titanium aluminum oxide, tantalum aluminum nitride, tantalum aluminum oxide, and tantalum silicon nitride or a multilayer film of any two or more).
In re claim 4, Nagano discloses the material 11 having a thickness in a range of 5 to 100Å. [¶0040].
In re claim 5, Nagano discloses the ferroelectric material 8 including SrBi2(TaXNb1-X)2O9 [¶0038], but not oxides of one or more of Hf or Zr.
It would have been obvious to a person having skills in the art to have modified the ferroelectric material of Nagano by utilizing “oxides of one or more of Hf or Zr”  Since this is merely an alternative ferroelectric material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 6, Nagano is silent about the ferroelectric material 8 having polar orthorhombic phase.  
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “ferroelectric material having polar orthorhombic phase” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.  In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 7, Nagano discloses ferroelectric material 8 having thickness in range of 2-30 nm [¶0036].
In re claim 8, Nagano discloses the ferroelectric material 8 being a super lattice of a first material and a second material, wherein the first material includes one of PbTiO3 (PTO), SrZrQ3, or FeQ3, and wherein the second material includes one of SrTiO3 (STO), BaZrO3, or YTiO3.
In re claim 9, Nagano discloses a memory comprising: 
- an anti-ferroelectric material 8 between two electrodes 7, 9 [Figs. 1, 3-7 & ¶0035-0037];
- a material 11 adjacent to one of the electrodes 9, wherein the material is to provide tensile stress to the anti-ferroelectric material [¶0038], and wherein the material comprises metal, semimetal, or oxide;
- a first barrier structure 21 adjacent to the first structure (i.e., capacitor element 10, in Fig. 5), and
- a second barrier structure (i.e., film 12 as a barrier, in ¶004288) adjacent to the first structure 10.
	Since Nagano discloses layer 7 also as a first barrier structure (i.e., ¶0035: lower electrode 7 … also functions as an oxygen barrier for preventing oxygen…), and layer 11 also as a second barrier (¶0035: layer 11 applies a tensile stress … and functions as a barrier film for preventing moisture…), Nagano inherently teaches or suggest the first and second barrier structures comprising Ta and N.
Nevertheless, it would have been obvious to a person having skills in the art to have modified the barrier structures of Nagano by utilizing Ta and N.  Since this is merely an alternative structure material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Since Nagano discloses the memory formed of CMOS [¶0005], Nagano inherently teaches or suggests such memory coupled to a processor circuitry to execute one or more system instructions.
In re claim 10, Nagano suggests the two electrodes 7, 9 comprising “metal or its oxide, such as platinum, iridium, iridium dioxide, ruthenium, or ruthenium dioxide” [¶0035, 0037], but not Cu, Al, graphene, carbon nanotube, Au, Co, or Ti.
It would have been obvious to a person having skills in the art to have modified the electrodes of Nagano by utilizing “Cu, Al, graphene, carbon nanotube, Au, Co, or Ti.”  Since this is merely an alternative electrodes’ material, it has been held that substituting one known material for another involves routine skill in the capacitor system art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 11, Nagano discloses the material 11 including an oxide of one or more of Al, Ti, Hf, Si, Ir, or N (¶	0038: titanium nitride, titanium aluminum nitride, titanium aluminum oxide, tantalum aluminum nitride, tantalum aluminum oxide, and tantalum silicon nitride or a multilayer film of any two or more).
In re claim 12, Nagano discloses the material 11 having a thickness in a range of 5 to 100Å. [¶0040].
In re claim 13, Nagano is silent about the anti-ferroelectric material 8 having tetragonal phase.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “anti-ferroelectric material having tetragonal phase” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.  In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).

Note:	If the above rejections under 35 U.S.C. §102 and/or 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

7.	Claims 1-13 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-11 of the conflicted U.S. Patent No. 11,063,131 to Haratipour et al..
	Although the two claims sets are not totally identical of the pending claims 1-13, respectively,  compared to those features (i.e., an apparatus) of the conflicted claims 1 & 7 and their dependent claims, the claims at issues are not patentably distinct from each other.
8.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
9.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 22, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815